              Case 5:21-tk-06102-UA Document 5 Filed 07/09/21 Page 1 of 1 Page ID #:9


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                     PROCEEDINGS SHEET ON VIOLATION NOTICE

 Case No.(s) CC32,9096102                                     CourtSmart: MS Teams                     Date: July 9, 2021

 Present: The Honorable:                            Kenly Kiya Kato                                 United States Magistrate Judge
        Terry R. Baker                     Gregory A. Lesser
         Deputy Clerk                    Assistant U.S. Attorney                     Interpreter                      Language

 United States of America       ~.                                    Attorney Present for Defendant:
                 D'Angelo Bell by Telephone                                                   Andrew Byrd
✓ Present ❑Custody
0                               ❑Bond ❑Summons                     I~✓ Present ❑ CJA ❑ Ret'd ❑✓ DFPD ~ Not Present


                                      PROCEEDINGS HAD ON VIOLATION NOTICE

~✓    Defendant arraigned. Informed of charges and rights.
❑✓    Defendant filed financial affidavit and is informed of consequences if any false information is given.
✓
❑     Attorney appointed                               Andrew Byrd                                   ❑✓ DFPD / ❑PANEL
      Defendant executes a Consent to be Tried by U.S. Magistrate Judge.
✓
❑     Defendant enters plea of: ❑✓ Guilty ❑Not Guilty                 ❑ Nolo Contendere
✓
❑     Court accepts plea.
✓
~     Court orders case continued to: December 10, 2021                  at 10:00 AM          in Courtroom by MS Teams
      for a status conference.
      Bail is set at $             P/R. ❑ Defendant released.
✓
❑     Fine imposed. See separate order re: fine.
      On motion of the government, Court orders case dismissed as to citation (s):
      Court orders case dismissed.
      Court orders defendant participate in Traffic School, complete same by
      or appear on                            in Courtroom             before
❑     The Court signs the Probation Order pursuant to Title 18 U.S.C. 3607.
✓ Defendant is notified of the right to appeal sentence.
0
✓ Other The Court orders that the defendant be sentenced to 10 days' imprisonment that may be served on five 2-day
❑
  weekend terms. The Court orders that the defendant serve a one year term of supervised probation to be termed early if the
      jail time is served before the end of the probation term. See judgment for further details.


                                                                                            Terry R. Baker
cc: AUSA
                                                                                            Deputy Clerk

                                                                                            Time in Court: :30

 M-2(06/13)                                  PROCEEDINGS SHEET ON VIOLATION NOTICE
